Citation Nr: 0413916	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  01-06 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cervical degenerative 
disc disease C4-7 (claimed as residuals of a fall into a 
foxhole).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1969 to September 1971.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
In September 2002 the Board remanded this matter to schedule 
a Travel Board hearing.  In August 2003, the appellant 
testified at a Travel Board hearing at the RO before the 
undersigned.    

This appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

Service medical records reflect that the veteran had 
treatment on a number of occasions for back problems.  At 
least two injuries in service are documented, a fall into a 
foxhole in January 1970, and a fall from a 2nd story landing 
in October 1970.  While the complaints then noted involved 
primarily the lower segment of the spine, the veteran alleges 
his cervical spine was also injured in those falls.  Cervical 
arthritis has been diagnosed since at least 1998.  In light 
of the current diagnosis of cervical arthritis and the 
documented injuries in service, exploration of the 
possibility of a nexus between the two is indicated.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
ensure that all notification and 
development required by the VCAA is 
completed, in accordance with 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; implementing regulations; and any 
interpretative Court decisions.  The 
veteran and his representative should 
have the opportunity to respond.

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for 
cervical spine disability since May 2002.  
The RO should obtain complete copies of 
treatment records (those not already in 
the claims folder) from all identified 
sources.

3.  The veteran should then be scheduled 
for an examination by an orthopedic 
specialist to ascertain the nature and 
likely etiology of his current cervical 
spine disability.  The examiner must 
review the veteran's claims folder, and 
based on such review and examination of 
the veteran, provide a medical opinion as 
to the following:  

Based on the examination and thorough 
analysis of the evidence (with special 
attention to injuries noted in the 
service medical records) and with due 
regard to accepted medical principles 
pertaining to the history, 
manifestations, clinical course, and 
character of arthritis, is it at least as 
likely as not that any current neck 
disorder, including cervical arthritis 
and disc disease, is related to service, 
and specifically to injuries sustained 
therein?  

The examiner should explain the rationale 
for any opinion given.

4.  The RO should readjudicate the claim.  
If the benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


